 1 ROBERT S. BREWER, JR.
   United States Attorney
 2 KATHERINE E. A. MCGRATH
   Assistant United States Attorney
 3 California Bar No. 287692
 4 U.S. Attorney’s Office
   880 Front Street, Room 6293
 5 San Diego, CA 92101
   Tel: (619) 546-9054
 6 Email: katherine.mcgrath@usdoj.gov
 7 Attorneys for the United States
 8
                           UNITED STATES DISTRICT COURT
 9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 19-CR-714-DMS

12                Plaintiff,                      UNITED STATES’ RESPONSE IN
13                                                OPPOSITION TO DEFENDANT’S
           v.                                     MOTIONS TO COMPEL
14                                                DISCOVERY AND GRANT LEAVE
                                                  TO FILE FURTHER MOTIONS
15   ISAAC JORDAN TEODULO
     PINNICK,                                     TOGETHER WITH STATEMENT
16                                                OF FACTS AND MEMORANDUM
17                Defendant.                      OF POINTS AND AUTHORITIES

18                                                Date:    April 5, 2019
                                                  Time:    11:00 a.m.
19
20
21
22
23
24        COMES NOW the plaintiff, UNITED STATES OF AMERICA, by and through its
25 counsel, Robert S. Brewer, Jr., United States Attorney, and Katherine E. A. McGrath,
26 Assistant United States Attorney, and hereby files its Response in Opposition to the above-
27 referenced motions. This briefing is based upon the files and records of the case, together
28 with the attached statement of facts and memorandum of points and authorities.
 1                                                              I.
 2                                         STATEMENT OF THE CASE
 3           Defendant is facing a prosecution under 21 U.S.C. §§ 952, 960. He was arrested on
 4 February 1, 2019 at the Otay Mesa, California Port of Entry after 27.22 kilograms of
 5 methamphetamine, 1.20 kilograms of heroin, 2.3 kilograms of cocaine, and 3.58 kilograms
 6 of fentanyl were located in his car. On February 28, 2019, Defendant waived indictment
 7 and pled not guilty to an information charging him with importation of methamphetamine,
 8 heroin, cocaine, and fentanyl, in violation of 21 U.S.C. §§ 952, 960.
 9                                                          II.
10                                            STATEMENT OF FACTS
11           On February 1, 2019, defendant entered the United States from Mexico at the Otay
12 Mesa, California Port of Entry. He was the driver, sole occupant and registered owner the
13 car he was in. He gave negative customs declarations. During a pre-primary inspection,
14 Customs and Border Protection Officers (CBPOs) discovered a package inside the driver
15 side dash board, and Defendant was sent to secondary inspection. In secondary inspection,
16 CBPOs discovered thirty-one (31 ). packages under the seats and ten ( 10) packages within
17 the dashboard. Thirty-five (35) packages contained a clear crystal-like substance which
18 field-tested positive for the characteristics of methamphetamine. The total weight of the
19 thirty-five (35) packages was approximately 17.96 kilograms (39.59 pounds). The CBPO
20 also discovered and removed three (3) packages weighing approximately 3.58 kilograms
21 (7.89 pounds) of a substance which field-tested positive for the characteristics of fentanyl.
22 The CBPO removed two (2) packages weighing approximately 2.3 kilograms (5.07
23 pounds) of a substance which field-tested positive for cocaine. The last package removed
24 weighed approximately 1.20 kilograms (2.65 pounds) of a substance which field-tested
25 positive for heroin. A total of forty-one ( 41) packages were removed from the vehicle on
26 February 1, 2019. On February 2, 2019 at approximately 5:30 p.m., a CBPO and his
27 Narcotics/Human Detector Dog (NHDD) were in the secondary inspection lot and the
28                                                          2
     United States’ Response In Opposition to Defendant’s                             19cr714DMS
     Motions
 1 NHDD alerted to near the heater core area of the vehicle. The CBPO removed the cabin
 2 air filter and discovered packages concealed within. Around 7:30 p.m., another CBPO
 3 conducted an inspection of Defendant’s vehicle and discovered nineteen (19) additional
 4 packages within the firewall and heater core area. The packages contained a white
 5 substance which field-tested positive for the characteristics of methamphetamine weighing
 6 approximately 9.26 kilograms (20.41 pounds). In total, sixty (60) packages were removed
 7 from the vehicle.
 8
 9                                                          III.
10                                                   ARGUMENT
11 A. Motion to Compel Discovery
12           The United States has produced approximately 153 pages of discovery and a DVD
13 containing Defendant’s post-arrest interview. The investigation into this case in ongoing
14 and new discoverable material may be obtained or generated. The United States will
15 continue to provide additional discovery as it is identified or becomes available.
16 Additionally, the United States will meet and confer with defense counsel to attempt to
17 resolve any discovery disputes that arise. The United States will schedule a viewing of any
18 evidence seized at a time mutually agreed upon by the parties. Port videos have been
19 requested.
20           The United States recognizes and acknowledges its obligation pursuant to Brady v.
21 Maryland, 373 U.S. 83 (1963), the Jencks Act, and Rules 12 and 16 of the Federal Rules
22 of Criminal Procedure. The United States will continue to comply with its discovery
23 obligations going forward. As to exculpatory information, the United States is aware of its
24 obligations under Brady v. Maryland, 373 U.S. 83 (1963) and Giglio v. United States, 405
25 U.S. 150 (1972) and will comply. The United States will also produce any evidence of
26 bias/motive, impeachment, or criminal investigation of any of its witnesses of which it
27 becomes aware. An inquiry pursuant to United States v. Henthorn, 931 F.2d 29 (9th Cir.
28                                                           3
     United States’ Response In Opposition to Defendant’s                            19cr714DMS
     Motions
 1 1991) will also be conducted. The United States has already provided information within
 2 its possession or control pertaining to the prior criminal history of Defendant.
 3           Of note, Defendant moves for discovery for:
 4
             any and all information that the government intends to introduce at
 5
             trial—through an expert or otherwise—regarding the structure and
 6           modus operandi of drug trafficking organizations…information or
             documentation in the government’s possession regarding drug
 7
             trafficking organizations’ use of unknowing couriers. The government
 8           has engaged in interrogations, debriefs, investigations, and other
 9           methods to determine various methods used by drug trafficking
             organizations to import narcotics into the United States. Mr. Pinnick
10           requests any such information that indicates in any way that drug
11           trafficking organizations have sought to cross narcotics by hiding
             narcotics in the vehicles driven by people who were unaware of the
12           narcotics.
13
14 Mot. at 4. Defendant asserts that he is entitled all of the above-mentioned discovery under
15 Brady and Rule 16 as interpreted in United States v. Stever, 630 F.3d 747 (9th Cir. 2010).
16 Defendant’s fishing expedition should be denied. In United States v. Stever, the Ninth
17 Circuit held that a defendant charged with manufacture of marijuana and conspiracy to
18 commit the same was entitled to certain discovery related to the operations of Mexican
19 Drug Trafficking Organizations (“DTO’s”). Central to the Ninth Circuit’s holding was the
20 fact that Defendant had made “several offers of proof to substantiate the arguments made
21 in his discovery motions and in his motion in limine.” 603 Fd.3d 747, 752 (9th Cir. 2010).
22           In Stever, the named defendant sought pre-trial discovery of reports in the
23 government’s possession describing the “characteristics, modus operandi, and other
24 information regarding” Mexican DTO’s involved with growing marijuana. The Ninth
25 Circuit found that Stever was entitled to the discovery he sought because he made the
26 following offers of proof substantiate his arguments:
27
28                                                          4
     United States’ Response In Opposition to Defendant’s                             19cr714DMS
     Motions
             He cited news reports of hunters and landowners stumbling across the
 1
             marijuana operations of Mexican DTOs trespassing on public and private
 2           lands in Northern California and a report of the National Drug Intelligence
             Center explaining that increased eradication efforts in California had
 3
             spurred Mexican DTOs to move into Eastern Oregon. He proffered the
 4           internal law enforcement communication apparently obtained through
 5           prior discovery, which identified a similar operation on federal land in
             Oregon as the likely work of a Mexican DTO. He also proffered a defense
 6           expert who would testify that DTO operations typically excluded local
 7           Caucasians.

 8 Id. The Ninth Circuit ruled that based on Stever’s offer of proof, he was entitled to the
 9 requested discovery under Rule 16 and noted multiple times that the Government never
10 denied being in possession of the requested discovery. Unlike the defendant in Stever,
11 Defendant has not made any showing of materiality to justify his extremely broad and far-
12 reaching discovery requests across multiple federal agencies other than to assert that these
13 items are material to the preparation of his defense. Furthermore, the requested discovery
14 in Stever would have rebutted the United States’ argument that Stever conspired with the
15 Mexican DTO’s to manufacture marijuana on his property because according to Stever’s
16 proffered defense expert, DTO operations “typically excluded local Caucasians” like
17 himself. Id. Defendant has not made any showing of materiality to suggest a similar
18 relevance in his case.
19           Indeed, unlike other cases in which Defendants have claimed that they were the
20 victims of some elaborate scheme (via advertisements or the like) perpetrated by drug
21 trafficking organizations that would warrant such broad disclosure into all claimed
22 “unknowing” couriers, Defendant instead suggests that his supposed roommate, Jorge, set
23 him up. The United States will comply with its discovery obligations with respect to any
24 information obtained from its investigation into the story Defendant provided to agents
25 during his post-arrest, including any investigation into Jorge Alarcon-Escudillo. Soto-
26 Zuniga requires no more. 837 F. 3d 992 (9th Cir. 2016). In Soto-Zuniga, the defendant was
27 charged with possession of methamphetamine with intent to distribute. The defendant
28                                       5
     United States’ Response In Opposition to Defendant’s                                  19cr714DMS
     Motions
 1 claimed that his cousin’s husband, Christian Rios Campos, had called the morning of his
 2 arrest and asked him to give three teenagers a ride from Otay mesa to San Ysidro. 837 F.
 3 3d at 996. An investigator for the defense obtained a social security number for Marisol
 4 Diaz, the defendant’s cousin and the wife of Christian Rios Campos. The investigator then
 5 got an arrest warrant for Diaz, which included a declaration from a Homeland Security
 6 Investigations agent that the government had arrested three teenagers on suspicion of
 7 trafficking drugs at the command of Rios.                    Defense counsel argued that this new
 8 information corroborated defendant’s account of events and requested discovery on the
 9 government’s investigation of Rios and Diaz. This Court denied that motion, and the Ninth
10 Circuit reversed. It noted that it was “possible that discovery about the investigation might
11 help [defendant] identify the teenagers to whom he gave a ride… [who] might then provide
12 direct testimony on whether one or more of them placed drugs in the car of [defendant]
13 without his knowledge...[The defendant’s] defense was that the contraband must have been
14 left in his car by the teenagers to whom he gave a ride because he knew nothing about it.
15 If the persons are identified, they could potentially either support or contradict
16 [defendant’s] claim.” Id. at 1003. Providing Defendant with any discovery in the
17 government’s possession related to its investigation of “Jorge” provides Defendant with
18 sufficient information to assist in “formulating a defense, including leading to admissible
19 evidence.” Id. Nothing more is required.
20           Defendant requests several deadlines for the timing of the United States’ production
21 of discovery and other materials. The United States will make every effort to make timely
22 disclosures. But Defendant’s timelines may not always be feasible or reasonable under the
23 circumstances. The United States therefore opposes any bright line cut-offs for the
24 production of discovery and other materials and respectfully requests the Court to deny all
25 requests for such deadlines at this time.
26 B. Motion for Leave to File Further Motions
27           The United States does not object to Defendant’s motion for leave to file further
28                                                          6
     United States’ Response In Opposition to Defendant’s                                  19cr714DMS
     Motions
 1 motions so long as those motions are based on new information received by Defendant.
 2                                                          IV.
 3                                                   CONCLUSION
 4           For the foregoing reasons, the United States respectfully requests that the Court deny
 5 Defendant’s motions where opposed.
 6
 7           DATED: March 29, 2019                                Respectfully submitted,
 8
                                                                  ROBERT S. BREWER, JR.
 9                                                                United States Attorney
10
11                                                                /s/Katherine E. A. McGrath
12                                                                KATHERINE E. A. MCGRATH
                                                                  Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                          7
     United States’ Response In Opposition to Defendant’s                                     19cr714DMS
     Motions
